I dissent and vote to reverse and to deny the motion to remove the arbitrator, Pomerantz. The parties concede his honesty and ability. No charge is made against him of bias, prejudice or interest as to the controversy to be arbitrated. After he had been regularly appointed arbitrator, he was removed, solely because he holds and had expressed certain social, economic and political views. Those views are not vicious, antisocial or unlawful. They are held by great numbers of other good citizens, including judges, high and low. They are not grounds for removing or disqualifying an arbitrator, any more than they would be grounds for removing or disqualifying a judge. The imposition of such tests is to me abhorrent and there is no legal precedent for it. Assuming the court had discretion, that discretion was here abused.
LOUGHRAN, Ch. J., LEWIS, CONWAY, THACHER, DYE and FULD, JJ., concur in Per Curiam opinion; DESMOND, J., dissents in memorandum.
Order affirmed, etc. *Page 399